Wyly, J.
It is well settled that this court will not exercise a supervisory control over the district courts, and that the writ of prohibition will not be used except in aid of the appellate jurisdiction of this court.
Therefore, when the relator’s suit for damages ag4inst Charles Clinton was transferred from the Sixth District Court to the Superior District Court by order of the last named court, the relator’s remedy was not a writ of prohibition from this court, because the jurisdiction of this court was not involved; but his remedy was an appeal from the order of the Superior District Court, ordering the transfer of the suit to that court. See the case of the State ex rel. D’Meza et al. v. The Judge of the Fourth District Court, 21 An. 123, and the authorities there cited.
It is therefore ordered that the application for prohibition herein be disallowed, and that the petition be dismissed at the costs of the relators.